Title: From Alexander Hamilton to James McHenry, 25 February 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY. Febr. 25. 1800
          
          The Christian name of Mr. Hill heretofore recommended proposed as Chaplain is William—I would recommend that this Gentleman be speedily appointed.
          Major Jackson informs me that Mr. Tillinghast Surgeon’s mate to, in the garrison of Fort Woolcot has resigned his commission, and proposes Walter Hunnewell as to supply his place—As it must be expensive to have recourse to ordinary practising physicians you will doubtless think it proper to make an immediate appointment.
          S of War
        